Exhibit 10.5

AMENDMENT #2 TO AMENDED AND RESTATED RECEIVABLES

PURCHASE AGREEMENT

THIS AMENDMENT #2 (this “Amendment”), dated as of February 10, 2009 (to be
effective on the Effective Date) is entered into by and among:

(a) Actuant Receivables Corporation, a Nevada corporation (“Seller”),

(b) Actuant Corporation, a Wisconsin corporation (“Parent”), as initial
Servicer, and

(c) Wachovia Bank, National Association, individually as purchaser (“Purchaser”)
and as agent for Purchaser and its assigns under the Transaction Documents
(together with its successors and assigns in such capacity, the “Agent”),

with respect to the Amended and Restated Receivables Purchase Agreement dated as
of September 10, 2008 by and among the Seller, Parent, Purchaser and Agent (as
amended, restated or otherwise modified from time to time, the “Existing
Agreement”). Unless defined elsewhere herein, capitalized terms used in this
Amendment shall have the meanings assigned to such terms in the Existing
Agreement.

PRELIMINARY STATEMENT

Each of the parties wishes to amend the Existing Agreement on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Section 1. Amendment. The definition of “Originator” contained in Exhibit I to
the Existing Agreement is hereby amended and restated in its entirety to read as
follows:

““Originator” means each of Parent, GB Tools and Supplies, Inc., a Wisconsin
corporation, Versa Technologies, Inc., a Delaware corporation, Kwikee Products
Company, LLC, a Delaware limited liability company, Nielsen Hardware Corp., a
Connecticut corporation, B.W. Elliott Manufacturing Co., LLC, a New York limited
liability company, Acme Electric Corporation, a New York corporation, Atlantic
Guest, Inc., a Delaware corporation, Hydratight Operations, Inc. (formerly
Hydratight Sweeney, Inc.), a Delaware corporation, Hydratight, Inc. (formerly
Hydratight Sweeney Products Corporation), a Delaware corporation, D.L. Ricci
Corp., a Minnesota corporation, Precision Sure-Lock, Inc., a Delaware
corporation, Key Components, Inc. (successor by merger to Key Components, LLC),
a New York corporation, Maxima Technologies & Systems, LLC, a Delaware limited
liability company, ACME Electric Inc. (successor by merger to Actown
Electrocoil, Inc.), a Delaware corporation, BH Electronics, Inc., a Tennessee
corporation and Templeton, Kenly & Co., Inc., an Illinois corporation, in its
capacity as a seller under the Receivables Sale Agreement.”



--------------------------------------------------------------------------------

Section 2. Representations. In order to induce the other parties hereto to
consent to this Amendment, Seller hereby confirms that, as of the Effective
Date:

(a) the representations and warranties set forth in Section 5.1 of the Existing
Agreement are true and correct on and as of the date of this Amendment as though
made on the date hereof;

(b) no event has occurred and is continuing that will constitute an Amortization
Event or an Unmatured Amortization Event; and

(c) the Aggregate Invested Amount does not exceed the Purchase Limit and the
aggregate Receivable Interests do not exceed 100%.

Section 3. Conditions Precedent. This Amendment shall become effective as of the
Effective Date upon the (a) receipt by the Agent of counterparts hereof, duly
executed by each of the parties hereto, (b) filing of amendments (in form
suitable for filing) to the financing statements against Seller in connection
with the Existing Agreement to reflect the change in definition of “Originator”,
(c) receipt by the Agent of counterparts to Amendment #20 to the Receivables
Purchase Agreement, duly executed by each of the parties thereto,
(d) effectiveness of (i) Amendment #11 to the Receivables Sale Agreement of even
date herewith and (ii) the Seventh Amended and Restated Collection Account
Agreement of even date herewith by and among JPMorgan Chase Bank, N.A. and Agent
and (e) payment of all outstanding legal fees and expenses of Latham & Watkins
LLP.

Section 4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS
AMENDED HEREBY OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY

 

2



--------------------------------------------------------------------------------

OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE EXISTING
AGREEMENT AS AMENDED HEREBY SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.

4.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY,
ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AMENDMENT OR THE EXISTING
AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

4.4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.

4.5. Reference to and Effect on Existing Agreement. Except as specifically
modified above, the Existing Agreement and the other Transaction Documents shall
remain in full force and effect and are hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent under the Existing Agreement or
any other Transaction Documents, nor constitute a waiver of any provision of the
Existing Agreement or any other Transaction Documents, except as specifically
set forth herein.

<signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

ACTUANT RECEIVABLES CORPORATION By:   /s/ Patrick C. Dorn     Name:    Patrick
C. Dorn Title:   President     Address:   3993 Howard Hughes Pkwy.     Suite 100
    Las Vegas, Nevada 89169     Attn:   Pat Dorn     Phone:    (702) 691-2210  
  Fax:   (702) 691-2236 ACTUANT CORPORATION By:   /s/ Terry M. Braatz     Name:
  Terry M. Braatz Title:   Treasurer   Address:   13000 W Silver Spring Road    
Milwaukee, WI 53007     Attn:   Terry M. Braatz     Phone:   262-373-7437    
Fax:   262-790-6820

[Signature Page to Amendment No. 2 to A&R Receivables Purchase Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Purchaser and as Agent

By:   /s/ Michael J. Landry     Name:    Michael J. Landry Title:   Vice
President

[Signature Page to Amendment No. 2 to A&R Receivables Purchase Agreement]